Title: To John Adams from Wilhem & Jan Willink, 14 November 1782
From: Willink, Wilhem & Jan (business)
To: Adams, John


Sir
Amsterdam 14 Nov 1782

We have before us your Excellency’s esteem’d favour of 2 inst, we shall when Mr Dumas furnishes the accts. you are pleased to mention of, pay and charge the same in conformity of your order and write the amount to your Excellency.
We have received with pleasure the dispatches from Congress, we are but sorry not to be so much advanced as his Excellency Mr. Morris Seems to Suppose, and as we’d be much afflicted to be without Stocks at the drafts of Said Gentleman, we considered your Excellency at Leisure to regulate with Messrs Le Couteulx & Co. & Mr Grand (reserving a Sum for Said purpose), the amount we are to pay out at their disposal of the object in cash for Congress, to each of said houses.
We want to Observe to your Excellency we dare not flatter ourselves with such an encouraging succes we heartily wish, because the scarciety of money, and concurrency of other Loans, put an hindrance to it, in the Meanwhile we shall employ our best endeavours to promote the succes as much as possible, a happy turn in political affairs Should be conducive to it and by the Paragraph of your Excellency’s favour we guess to be approaching of that desirable moment, if we may beg without indiscretion some informations from time to time, your Excellency’ll augment the obligations already due to your goodness.
We inclose the Copy of the goods invoice Send to Milady Adams, of whch. the Amount is charged to your Excellency’s Acct.
the different inclosed packets are carrefully forwarded.
We have the honour to be with the greatest respect / Sir / Your Excellency’s Most / Humble & Obedient Servants
Wilhem & Jan Willink


The letter to your Excellency of the three Houses not being to be dispatched this night Shall be sent without fault with the Extraordinary to morrow.
